Citation Nr: 1045194	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for rosacea.

2.  For the period from December 5, 2005 to May 11, 2009, 
entitlement to an initial evaluation in excess of 20 percent 
disabling for peripheral neuropathy of the right lower extremity.

3.  For the period from December 5, 2005 to May 11, 2009, 
entitlement to an initial evaluation in excess of 20 percent 
disabling for peripheral neuropathy of the left lower extremity.

4.  For the period beginning on May 12, 2009, entitlement to an 
evaluation in excess of 40 percent disabling for peripheral 
neuropathy of the right lower extremity.

5.  For the period beginning on May 12, 2009, entitlement to an 
evaluation in excess of 40 percent disabling for peripheral 
neuropathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and June 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Columbia, South Carolina.  The Board notes that jurisdiction 
over these matters was subsequently transferred to the RO located 
in Louisville, Kentucky.

The Board also notes that in October 2009, the Veteran withdrew 
his request for a Board hearing in writing.  Therefore, his 
request for a hearing is withdrawn, and his appeal is ready for 
further appellate review by the Board.

The issue of entitlement to service connection for rosacea is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period from December 5, 2005 to May 11, 2009, the 
Veteran's right lower extremity peripheral neuropathy was 
manifested by symptoms of decreased sensation, but without muscle 
atrophy, weakness, decreased range of motion, or decreased 
strength.


2.  For the period from December 5, 2005 to May 11, 2009, the 
Veteran's left lower extremity peripheral neuropathy manifested 
by symptoms of decreased sensation, but without muscle atrophy, 
weakness, decreased range of motion, or decreased strength.

3.  For the period beginning on May 12, 2009, the Veteran's right 
lower extremity peripheral neuropathy manifested by symptoms of 
absent sensation and no Achilles reflex, but without muscle 
atrophy, weakness, or decreased strength.

4.  For the period beginning on May 12, 2009, the Veteran's left 
lower extremity peripheral neuropathy is manifested by symptoms 
of absent sensation and no Achilles reflex, but without muscle 
atrophy, weakness, or decreased strength.


CONCLUSIONS OF LAW

1.  For the period from December 5, 2005 to May 11, 2009, the 
criteria for a disability evaluation of 40 percent for right 
lower extremity peripheral neuropathy have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Code (DC) 8520 
(2010).

2.  For the period from December 5, 2005 to May 11, 2009, the 
criteria for a disability evaluation of 40 percent for left lower 
extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, DC 8520 (2010).

3.  For the entire period from December 5, 2005, the criteria for 
a disability evaluation greater than 40 percent for right lower 
extremity peripheral neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Code (DC) 8520 
(2010).

4.  For the period from December 5, 2005, the criteria for a 
disability evaluation greater than 40 percent for left lower 
extremity peripheral neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, DC 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an evaluations in excess 
of 20 percent disabling for bilateral lower extremity peripheral 
neuropathy for the period from December 5, 2005 to May 11, 2009, 
and for evaluations in excess of 40 percent disabling for the 
period beginning on May 12, 2009, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).

For initial rating claims, where service connection has been 
granted and the initial rating has been assigned, the claim of 
service connection has been more than substantiated, as it has 
been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required since the purpose that the notice was intended to serve 
has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect 
as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

Regardless, the Board notes that the Veteran was provided a 
preadjudication notice letter in February 2006 that advised him 
how to substantiate his original claim for service connection.  
He was also advised as to his and VA's responsibilities in 
identifying and obtaining relevant evidence.  A March 2006 letter 
also provided appropriate notice regarding the disability rating 
and effective date elements of his claims, and the issue of 
entitlement to a higher initial rating was subsequently 
readjudicated in a January 2007 Statement of the Case (SOC).

With regard to VA's duty to assist, the Board notes that all of 
the Veteran's service treatment records, VA treatment records, 
and private treatment records are in the claims file.  The 
Veteran has not identified any outstanding treatment records for 
VA to obtain.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination is 
required.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a) (2009).  The Veteran was provided with a VA 
examinations in January 2006 (general), April 2006, July 2006 
(Agent Orange), and May 2009.  The Board finds that these 
examination reports adequately reflect the Veteran's level of 
disability due to his bilateral lower extremity peripheral 
neuropathy, and that there is no evidence that the Veteran's 
disability has worsened since his last examination.  The Board 
finds that the examination reports are thorough and complete and 
that they provide sufficient information to rate the Veteran's 
disability under the applicable rating criteria.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports a claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is reviewed when making a disability 
determination.  38 C.F.R. § 4.1 (2010).  When a veteran timely 
appeals an initial rating for a service-connected disability 
within one year of the rating decision, VA must consider whether 
the veteran is entitled to "staged" ratings to compensate him 
for periods of time since the filing of his claim when his 
disability may have been more severe than others.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's right and left lower extremity peripheral 
neuropathy are each assigned 20 percent initial evaluations under 
Diagnostic Code 8520 prior to May 12, 2009, and increased, 40 
percent ratings bilaterally effective May 12, 2009.  See 38 
C.F.R. § 4.124a (2010).  The Veteran seeks higher ratings.

Diagnostic Code 8520 refers to incomplete paralysis of the 
sciatic nerve.  Under Diagnostic Code 8520, mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent disability 
rating; moderate incomplete paralysis warrants a 20 percent 
rating; moderately severe incomplete paralysis warrants a 40 
percent rating; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent rating.  Complete 
paralysis of the sciatic nerve warrants an 80 percent rating, but 
requires that the foot dangle and drop, with no active movement 
possible of muscles below the knee, and with flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2010).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree. 38 C.F.R. § 4.124a.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the degree that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran underwent a general VA examination in January 2006, 
which examination report reflects the Veteran reported 
experiencing occasional tingling in his toes and feet, especially 
in bed or from lengthy driving.  The examiner noted that the 
Veteran's diabetes was under good control with oral medications, 
and that his gait was normal without the use of assistive 
devices.  Examination of his lower extremities revealed that 
light touch sensitivity was preserved, although it was noted that 
the Veteran was unable to differentiate between sharp and dull 
sensation on the bottom of his foot.  Normal range of motion and 
strength were noted.  A diagnosis of early peripheral neuropathy 
was recorded.

The Veteran underwent another VA examination in April 2006, which 
report reflects that the Veteran complained of experiencing 
episodes of numbness and tingling in his extremities.  He 
reported no activity limitations with his feet, and that he did 
not use any assistive device.  Decreased sensation was noted 
"from the junction of the second and third third of the lower 
leg circumferentially bilaterally distally." Radial dorsalis 
pedis and posterior tibialis pulses were noted as 2+.  An EMG 
report prepared in May 2006 in connection with the examination 
reflects that the Veteran reported a six to seven month history 
of experiencing intermittent paresthesias of his feet.  He 
reported that his feet would "fall asleep" while driving long 
distances.  Sensation on examination was noted as intact to light 
touch on his lower extremities, with strength noted as 5/5.  
Impressions of diffuse peripheral sensory neuropathy involving 
the sural nerve, as well as peripheral motor neuropathy in 
bilateral lower extremities, more pronounced on the right, 
combined with pedal ectrodactyly ("PE") involving hammer toes 
and extensor digitorum brevis atrophy, were recorded.  The 
examiner reviewed the EMG report and recorded the same diagnoses 
in an addendum to his examination report (as in the EMG report).

A July 2006 Agent Orange examination report is silent as to any 
diagnosis or findings of peripheral neuropathy, and it reflects 
that the Veteran had full range of motion in all joints without 
swelling, and that neurological examination revealed that 
sensation was intact.

A May 2009 VA examination report reflects that again the Veteran 
reported experiencing symptoms of paresthesias, described as 
numbness and tingling in his feet.  The Veteran reported that he 
walked one mile every day at a slow pace, and that he also walked 
one to two miles per day at work.  He also reported having fallen 
once due to his legs "giving way."  Physical examination of his 
lower extremities revealed normal temperature, color, dorsalis 
pedis pulse, and posterior pedis pulse bilaterally, with no 
atrophic changes present.  Neurologic examination revealed 1+ 
patellar reflexes, but no Achilles reflex present bilaterally.  
No motor loss was specifically noted, while sensory loss was 
noted bilaterally, with vibration, pain, light touch, and 
position sense all noted as absent bilaterally, with a notation 
that the affected nerve was the sciatic nerve.  The location of 
the sensory abnormality was noted as being decreased in the 
entire leg and foot.  Gait and balance were noted as normal.  The 
examiner acknowledged that the May 2006 EMG report reflected 
diagnosed motor neuropathy, whereas his own examination only 
revealed sensory neuropathy.  A diagnosis of peripheral 
neuropathy was recorded.  The examiner noted that it had no 
affect on the Veteran's employment, and that the only work he had 
missed was less than one week in the last 12 months (as a safety 
manager for a coal mining company) due to feeling tired or 
lightheaded. 

In light of the above, for the entire period on appeal, the Board 
concludes that the symptoms of the Veteran's lower extremity 
peripheral neuropathy more nearly approximate the 40 percent 
rating criteria under Diagnostic Code 8520 bilaterally (each), 
but certainly no more.  The Board finds that a 40 percent rating 
adequately takes into account not only the findings of decreased 
sensation on examination in January 2006 and April 2006, and 
absent sensation on exam in May 2009, but also the motor 
neuropathy diagnosis in the May 2006 EMG report.  The Board 
further notes that the Veteran's disability picture is akin to 
neuritis as described in 38 C.F.R. § 4.123, which regulation 
similarly provides that the maximum rating provided for neuritis 
with sciatic nerve involvement with organic changes is a 
moderately severe (40 percent) rating.

As noted above, a higher, 60 percent rating under Diagnostic Code 
8520 contemplates "severe incomplete paralysis with marked 
muscular atrophy," and an 80 percent rating requires complete 
paralysis of the sciatic nerve, the foot to dangle and drop, 
there to be no active movement possible of muscles below the 
knee.  The preponderance of the evidence, however, is against 
finding that his disability is manifested by a severe degree of 
impairment in either lower extremity, or of any significant 
atrophy.  In fact, findings of no atrophy were specifically noted 
in all three examination reports in January 2006, April 2006, and 
May 2009 (the Board has acknowledged above the notation in the 
May 2009 examination report of hammer toes and extensor digitorum 
brevis atrophy due to pedal ectrodactyly, a separate condition).  
Also, as noted above, normal range of motion was noted in the 
January 2006 and July 2006 VA examination reports, normal 
strength was noted on examination in both January 2006 and April 
2006, and the Veteran reported no functional limitations 
involving his feet on examination in April 2006.  Furthermore, 
the May 2009 VA examination report reflects that the Veteran 
reported walking one mile per day, plus walking one to two miles 
per day at work (without an assistive device).  While the Board 
acknowledges that the Veteran reported his legs having given way 
on one occasion, the Board finds that such an isolated incident 
does not warrant a higher rating, particularly in light of the 
overall degree of physical activity that the Veteran remains able 
to engage in.  Moreover, the Board notes that no motor neuropathy 
was found on examination in May 2009 in contrast to findings of 
motor neuropathy in the May 2006 EMG report; in this regard, the 
Board has resolved doubt in favor of the Veteran and assigned a 
rating of 40 percent for the entire period on appeal, which 
moderately severe rating contemplates symptoms beyond sensory 
neuropathy and contemplates the motor neuropathy symptoms.  See 
38 C.F.R. § 4.123.  Ultimately, for the reasons and bases set 
forth above, the Board finds that 40 percent ratings for the 
Veteran's bilateral lower extremity peripheral neuropathy are 
warranted, but certainly no more.

The Board acknowledges several VA and private treatment records 
dated from June 2004 to August 2009 associated with the claims 
file.  None of these records, however, reflect any symptomatology 
of greater severity than what was noted in the above VA 
examination reports.  In fact, a July 2006 VA treatment record 
reflects that while the Veteran consistently reported 
experiencing occasional numbness and tingling in his feet, 
examination revealed no symptoms of muscle weakness, and motor 
and power strength were noted as 5/5 in all extremities (as 
compared to the May 2006 EMG report reflecting diagnosed motor 
neuropathy).  A July 2006 Agent Orange registry examination 
report reflects that the Veteran's sensation was intact (as 
compared to the April 2006 VA examination report reflecting 
decreased sensation) and that he had full range of motion in all 
of his extremities.  A September 2006 VA treatment record 
reflects that the Veteran's diabetes mellitus was well-controlled 
and asymptomatic (as compared to diagnosed sensory and motor 
neuropathy in the April 2006 and May 2006 VA examination and EMG 
reports), and that all of his extremities were without muscle 
atrophy.  Likewise, June 2009 VA treatment records show that the 
Veteran denied any limb impairment and that his only complaint 
relating to his diabetes was his high blood sugar.

The Board also acknowledges all of the lay statements made by the 
Veteran in support of his claim, including several letters in 
which the Veteran writes that he was told by the VA clinician who 
performed the May 2006 EMG that his left lower extremity 
neuropathy is moderate and his right lower extremity neuropathy 
is moderately severe.  The Board notes, however, that a Veteran's 
hearsay statement regarding what he was told by a clinician does 
not transform his lay statement into medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the connection 
between a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence).  In any event, the Board notes that the 40 percent 
rating now in effect under Diagnostic Code 8520 for the entire 
period under consideration contemplates moderately severe 
symptomatology, as was reportedly found by the VA clinician.

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected peripheral neuropathy is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
disability with the established criteria shows that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology. 

In summary, the Board finds that the preponderance of evidence 
reflects that the Veteran's bilateral lower extremity peripheral 
neuropathy disability symptoms more closely approximate a 
disability rating of 40 percent (each) under Diagnostic Code 
8520, but no more.  Assignment of staged ratings is not for 
application.


ORDER

For the period from December 5, 2005 to May 11, 2009, entitlement 
to an initial evaluation of 40 percent disabling for peripheral 
neuropathy of the right lower extremity is granted.

For the period from December 5, 2005 to May 11, 2009, entitlement 
to an initial evaluation of 40 percent disabling for peripheral 
neuropathy of the left lower extremity is granted.

For the entire period from December 5, 2005, entitlement to an 
evaluation in excess of 40 percent disabling for peripheral 
neuropathy of the right lower extremity is denied.

For the entire period beginning from December 5, 2005, 
entitlement to an evaluation in excess of 40 percent disabling 
for peripheral neuropathy of the left lower extremity is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
rosacea.  The Veteran asserts that his rosacea is the result of 
his active service, including exposure to Agent Orange in 
Vietnam.  See, e.g., Statements, August and November 2006.  After 
a thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of this claim.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 (West 
2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 (West 2002) and 38 C.F.R. § 3.307(d) (2010) are also 
satisfied.  38 C.F.R. § 3.309(e) (2010).  In this regard, it is 
noted that a "Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

As an initial matter, the Veteran's service personnel records 
establish that he served in the Army in the Republic of Vietnam 
during the Vietnam era from February 1966 to February 1967.  As 
such, exposure to an herbicide agent (Agent Orange) while serving 
on active duty is presumed.

July 2005 private treatment records from Dr. S.S. reflect that he 
diagnosed the Veteran with rosacea.  See also VA Treatment 
Record, September 2006.

The Board notes, however, that VA regulations do not provide 
presumptive service connection for rosacea claimed as relating to 
in-service herbicide exposure in Vietnam.  38 C.F.R. §§ 3.307, 
3.309.  Accordingly, even though exposure to herbicides is 
presumed with regard to the Veteran, service connection for 
rosacea on a presumptive basis due to herbicide exposure is not 
warranted.

Notwithstanding the foregoing presumptive provisions, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a claimant is not precluded from establishing 
direct service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

In order to establish direct service connection for a disability, 
a veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

As noted above, the medical evidence of record clearly 
establishes that the Veteran has diagnosed rosacea, which the 
Veteran relates to his active service.  While the Board 
acknowledges that the Veteran was provided with a general Agent 
Orange registry examination in July 2006, he has not been 
provided with a VA examination addressing the nature and etiology 
of his diagnosed rosacea.  VA's duty to assist includes providing 
a veteran with a medical examination when the record (1) contains 
competent evidence that the veteran has a current disability, (2) 
contains evidence indicating that the disability is related to 
service, and (3) does not contain sufficient medical evidence for 
VA to make a decision.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2010).  The requirement for warranting a VA 
examination, that the evidence "indicates" that the veteran's 
disability "may" be associated with the veteran's service, is a 
low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Because private and VA treatment records reflect current 
diagnoses of rosacea, and because the Veteran claims that his 
rosacea is related to his active service, to include Agent Orange 
exposure, the Board finds that the low threshold for a VA 
examination has been met and a remand is necessary.  See id.



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination to determine the nature and 
etiology of any his claimed rosacea.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.

The examiner should review all pertinent 
records associated with the claims file, to 
include the Veteran's service treatment 
records, VA treatment records, and his 
private treatment records.  The examiner 
should indicate whether it is at least as 
likely as not (meaning likelihood of at least 
50%) that any current skin disorder 
identified on examination, to include 
rosacea, is related to service, to include 
any rosacea.  A clear rationale for all 
opinions would be helpful and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board.  

2.  Then, readjudicate the Veteran's claim.  
If his claim remains denied, the Veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


